















SECURITIES PURCHASE AGREEMENT
between
UNIVERSAL TECHNICAL INSTITUTE, INC.
and
COLISEUM HOLDINGS I, LLC
Dated June 24, 2016


































 











--------------------------------------------------------------------------------









TABLE OF CONTENTS
Page


Article 1 SALE AND PURCHASE; CLOSING
1

1.1
Authorization of Issuance and Sale                          1

1.2
Commitment to Purchase the Preferred Shares                 1

1.3
Payment of the Subscription Price and Purchase Price for the Preferred
Shares    1

1.4
Closing of the Preferred Shares                            1

Article 2 REPRESENTATIONS AND WARRANTIES OF THE COMPANY
2

2.1
Reporting Compliance                                2

2.2
Common Stock; Preferred Stock                            2

2.3
Capitalization and Other Capital Stock Matters                    2

2.4
No Material Misstatement or Omission                        3

2.5
Preparation of the Financial Statements                        3

2.6
Disclosure Controls and Procedures                            3

2.7
Independent Accountants                                4

2.8
No Material Adverse Change                                4

2.9
[Reserved]                                        5

2.10
Subsidiaries                                        5

2.11
Incorporation and Good Standing of the Company and its Subsidiaries        5

2.12
Legal Power and Authority                                5

2.13
This Agreement                                    5

2.14
Compliance with Existing Instruments                        6

2.15
No Conflicts                                        6

2.16
No Consents                                        6

2.17
Litigation                                        6

2.18
All Necessary Permits                                    7






--------------------------------------------------------------------------------





2.19
Title to Properties                                    7

2.20
Tax Law Compliance                                    7

2.21
Intellectual Property Rights                                7

2.22
ERISA Matters                                    8

2.23
Labor Matters                                        8

2.24
Compliance with Environmental Laws                        9

2.25
Insurance                                        9

2.26
Accounting System                                 10

2.27
Use of Proceeds; Solvency; Going Concern                     10

2.28
No Price Stabilization or Manipulation                     10

2.29
No Registration Required Under the Securities Act                 11

2.30
No Integration                                     11

2.31
No Applicable Registration or Other Similar Rights                 11

2.32
Investment Company Act                             11

2.33
No Brokers                                     11

2.34
No Restrictions on Payments of Dividends                      11

2.35
Sarbanes-Oxley                  12

2.36
No Unlawful Contributions or Other Payments                 12

2.37    Foreign Corrupt Practices Act                         12
2.38
Money Laundering                                 12

2.39
[Reserved]                                      12

2.40
Related Party Transactions                             12

2.41
Stamp Taxes                                     13

2.42
Education Approvals; Compliance with Education Laws             13

2.43
No Contract Terminations                             17

2.44
Certificates                                     17

Article 3 REPRESENTATIONS OF THE INVESTOR
18






--------------------------------------------------------------------------------





3.1
Existence and Good Standing; Authority                     18

3.2
Authorization of Agreement; Enforceability                     18

3.3
Accredited Investor                                 18

3.4
No Disqualification Event                             18

3.5
Information; Knowledge of Business                         18

3.6
Investment Intent                                 18

3.7
No Manipulation or Stabilization of Price                     19

3.8
Compliance with Securities Laws                         19

3.9
Reliance on Own Investigation                         19

3.10
Regulatory Qualifications.                             19

Article 4 CLOSING DELIVERABLES
     21

4.1
Conditions to Obligations of the Investor for Closing             21

4.2
Compliance with Covenants                         21

4.3
Required Consents                                 21

Article 5 COVENANTS
22

5.1
Access to Records                                 22

5.2
Financial Reporting                                 22

5.3
Tax Matters                                     22

5.4
New York Stock Exchange Listing                         23

5.5
Use of Proceeds                                 23

5.6
HSR Filing                                     23

5.7
Investor Transfers                                 23

5.8
Regulatory Updates                                 23

5.9
Survival                                      24

Article 6 INDEMNIFICATION
24

Article 7 MISCELLANEOUS
26

7.1
Construction                                 26






--------------------------------------------------------------------------------





7.2
Fees and Expenses                                 26

7.3
Assignment; Parties in Interest                         27

7.4
Entire Agreement; Severability                         27

7.5
No Third-Party Beneficiaries                             27

7.6
Notices                                     27

7.7
Amendments; Waivers                             28

7.8
Counterparts                                      28

7.9
Headings                                     29

7.10
Governing Law; Consent to Jurisdiction and Venue; Waiver of Jury Trial 29














































--------------------------------------------------------------------------------





INDEX OF SCHEDULES & EXHIBITS
Exhibits
Exhibit A:    Certificate of Designations of Preferences and Rights of Series A
Preferred Stock
Exhibit B:    Registration Rights Agreement
Exhibit C:    Form of Opinion of Counsel to the Company


Schedules
Schedule 1.2:    Investor Allocations
Schedule 2.3:    Capitalization and Other Capital Stock Matters
Schedule 2.6:    Disclosure Controls and Procedures
Schedule 2.10:    Subsidiaries
Schedule 2.14:    Compliance with Existing Instruments
Schedule 2.16:    No Consents
Schedule 2.17:    Litigation
Schedule 2.23:    Labor Matters
Schedule 2.25:    Insurance
Schedule 2.28:    No Price Stabilization or Manipulation
Schedule 2.33:    No Brokers
Schedule 2.34:    No Restrictions
Schedule 2.42:    Regulatory Disclosure Schedule









































































--------------------------------------------------------------------------------





THIS SECURITIES PURCHASE AGREEMENT dated as of June 24, 2016 (this “Agreement”),
by and between Universal Technical Institute, Inc., a Delaware corporation (the
“Company”) and Coliseum Holdings I, LLC, a Delaware limited liability company
(the “Investor”). Certain capitalized terms used herein are defined in Annex A.
R E C I T A L S
WHEREAS, the Company desires to sell to the Investor, and the Investor desires
to purchase from the Company 700,000 shares (the “Preferred Shares”) of Series A
Preferred Stock of the Company, $0.0001 par value per share (the “Series A
Preferred Stock”), with the designations, preferences, and rights set forth in
the Certificate of Designations of Preferences and Rights of Series A Preferred
Stock, dated the date hereof, in the form of Exhibit A hereto (the “Series A
Certificate” and, together with this Agreement and the Registration Rights
Agreement (as defined herein), the “Transaction Documents”).
WHEREAS, the Company intends to use the net proceeds from the offering of the
Preferred Shares pursuant to the terms of this Agreement (the “Offering”) for
general working capital purposes or other purposes approved by the Board of
Directors of the Company (the “Use of Proceeds”);
NOW THEREFORE, in consideration of the foregoing and of the agreements set forth
below, the parties agree as follows:
Article 1



SALE AND PURCHASE; CLOSING


1.1 Authorization of Issuance and Sale. Subject to the terms and conditions
hereof, the Company has authorized the issuance and sale of the Preferred
Shares.


1.2 Commitment to Purchase the Preferred Shares. Subject to the terms and
conditions of this Agreement, the Investor shall purchase from the Company the
Preferred Shares, and the Company shall issue and deliver to the Investor stock
certificates representing the Preferred Shares. Schedule 1.2 sets forth the
number of Preferred Shares to be purchased by each Investor (each such number of
Preferred Shares, an “Investor’s Allocation”).


1.3 Payment of the Subscription Price and Purchase Price for the Preferred
Shares. All payments pursuant to this Section 1.3 shall be made by the Investor
by wire transfer of immediately available funds to the Company. The account for
payment shall be designated by the Company to the Investor at least one business
day prior to the Closing Date. On the Closing Date the Investor shall pay a
dollar amount equal to the product of (a) $100.00 (one hundred dollars) per
share (the “Per Share Purchase Price”) and (b) the number of shares of Series A
Preferred Stock issued by the Company to the Investor pursuant to the terms of
this agreement (the “Preferred Shares Purchase Price”).


1.4 Closing of the Preferred Shares. The closing of the purchase and sale of the
Preferred Shares (the “Closing”) shall take place upon the execution of this
Agreement via e-mail by means of PDF copies of signed documents (with the
original signed documents to be delivered promptly after Closing), or at such
other time and by such other means as shall be agreed to by the Company and the
Investor (such date, the “Closing Date”).





--------------------------------------------------------------------------------





Article 2



REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company hereby represents and warrants to the Investor as of the date hereof
as follows:
2.1 Reporting Compliance. The Company is subject to, and is in material
compliance with, the reporting requirements of Section 13 and Section 15(d), as
applicable, of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). All reports (including all current, quarterly and annual reports) filed
under the Exchange Act with respect to the fiscal year ended September 30, 2014
and thereafter (including filings incorporated by reference therein) are herein
referred to collectively as the “Company Disclosure Package.”


2.2 Common Stock; Preferred Stock. The authorized capital stock of the Company
consists of 100,000,000 shares of common stock, par value $0.0001 per share
(“Common Stock”), of which 31,418,541 shares are issued and 24,553,644 shares
outstanding, and 10,000,000 shares preferred stock, par value $0.0001
(“Preferred Stock”), none of which are issued and outstanding. Upon consummation
of the transactions contemplated by the Transaction Documents (the
“Transaction”), (a) 700,000 shares of Preferred Stock shall be designated as
Series A Preferred Stock pursuant to the terms of the Series A Certificate, all
of which will be duly authorized, are validly issued, fully paid and
non-assessable and (b) the shares of Common Stock issuable upon conversion of
the Series A Preferred Stock will have been duly authorized for issuance, and,
when so issued, will be validly issued, fully paid and non-assessable. As of
Closing, the Investor shall own all of the outstanding Preferred Stock, free and
clear of all liens, security interests, mortgages, pledges, charges, equities,
claims or restrictions on transferability or encumbrances of any kind
(collectively, “Liens”) and none of the shares of Series A Preferred Stock, or
shares of Common Stock issuable upon conversion of the Series A Preferred Stock,
will have been, or will be, issued in violation of the preemptive rights of any
security holders of the Company arising as a matter of law or under or pursuant
to the Company’s certificate of incorporation, as amended, the Company’s bylaws,
as amended, or any material agreement or instrument to which the Company is a
party or by which it is bound, and the holders thereof shall be entitled to all
rights accorded to a holder of Series A Preferred Stock or Common Stock, as
applicable.


2.3 Capitalization and Other Capital Stock Matters. All of the issued and
outstanding shares of capital stock of the Company and each of the Subsidiaries
(as defined herein) have been duly authorized and validly issued, are fully paid
and non-assessable and were not issued in violation of, and are not subject to,
any preemptive or similar rights. The table attached hereto as Schedule 2.3 sets
forth, as of the date hereof, the capitalization of the Company. All of the
outstanding shares of capital stock or other equity interests of each of the
Subsidiaries are owned, directly or indirectly, by the Company, free and clear
of all Liens, other than those Liens (i) for taxes or governmental assessments,
charges or claims, in each case the payment of which is not yet due and for
which the Company has established adequate reserves, (ii) imposed by applicable
law such as mechanics’, materialmen’s, landlords’, warehousemen’s and carriers’
liens and other similar liens securing obligations incurred in the ordinary
course of business, (iii) under workers’ compensation, unemployment insurance,
social security or similar legislation, in each case for which the Company has
established adequate reserves (collectively, “Permitted Liens”), and (iv) those
imposed by the Securities Act of 1933, as amended (the “Securities Act”), and
the securities or “Blue Sky” laws of certain U.S. state or non-U.S.
jurisdictions. Except as disclosed in the Company Disclosure Package, there are
no outstanding (A) options, warrants or other rights to purchase from the
Company or any of the Subsidiaries, (B) agreements, contracts, arrangements or
other obligations of the Company or any of the Subsidiaries to issue or (C)
other rights to convert any obligation into or exchange any securities for, in
the case of each of clauses (A) through (C), shares of capital stock of or other
ownership or equity interests in the Company or any of the Subsidiaries.







--------------------------------------------------------------------------------





2.4 No Material Misstatement or Omission. (i) The items composing the Company
Disclosure Package, as of the date each such item was filed (or, if amended by a
filing prior to the date of this Agreement, then on the date of such filing and
in the case of registration statements, solely on the dates of effectiveness)
complied with all applicable laws and regulations, including the regulations of
the SEC applicable thereto, and to the Knowledge of the Company, the Company is
not required pursuant to SEC rules to update or make corrective disclosures to
such items. As of the date hereof, there are no outstanding or unresolved
material comments received from the SEC with respect to any such items filed
with the SEC. No injunction or order has been issued that either (i) asserts
that the Transaction is subject to the registration requirements of the
Securities Act or (ii) would prevent or suspend the issuance or sale of any of
the Preferred Shares or the use of the Company Disclosure Package in any
jurisdiction, and no proceeding for either such purpose has commenced or is
pending or, to the Knowledge (defined below) of the Company and the
Subsidiaries, is contemplated. For purposes of this Agreement, “Knowledge” means
in the case of the Company and the Subsidiaries, the actual knowledge, as of the
date of this Agreement, of Kimberly J. McWaters, Eugene S. Putnam, Jr., Sherrell
E. Smith, Chad A. Freed, and John Jenson.


2.5 Preparation of the Financial Statements. Each of the consolidated financial
statements (audited and unaudited) and related notes and supporting schedules of
the Company and the Subsidiaries contained in the Company Disclosure Package
present fairly in all material respects the financial position, results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
the respective dates and for the respective periods to which they apply and have
been prepared in accordance with U.S. generally accepted accounting principles
(“GAAP”) applied on a consistent basis throughout the periods involved and the
requirements of Regulation S-X. All other financial, statistical and market and
industry data and forward-looking statements (within the meaning of Section 27A
of the Securities Act and Section 21E of the Exchange Act) contained in the
Company Disclosure Package are fairly and accurately presented, are based on or
derived from sources that the Company believes to be reliable and accurate and
are presented on a reasonable basis. To the Company’s Knowledge, the interactive
data in extensible Business Reporting Language in the Company Disclosure Package
fairly presents the information called for in all material respects and has been
prepared in accordance with the U.S. Securities and Exchange Commission’s (the
“SEC”) rules and guidelines applicable thereto.


2.6 Disclosure Controls and Procedures. Except as set forth on Schedule 2.6(a),
the Company and the Subsidiaries maintain an effective system of “disclosure
controls and procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that
is designed to ensure that information required to be disclosed by the Company
in reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
SEC’s rules and forms, including controls and procedures designed to ensure that
such information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure. The Company
and the Subsidiaries have carried out evaluations of the effectiveness of their
disclosure controls and procedures as required by Rule 13a-15 of the Exchange
Act. The statements relating to disclosure controls and procedures made by the
principal executive officers (or their equivalents) and principal financial
officers (or their equivalents) of the Company in the certifications required by
the Sarbanes Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith are complete and correct. The Company Disclosure Package
describes all outstanding and identified material weaknesses, and Schedule
2.6(b) sets forth the Company’s plans to remediate all outstanding and
identified material weaknesses.







--------------------------------------------------------------------------------





2.7 Independent Accountants


(a) PricewaterhouseCoopers LLP, who have certified and expressed its opinion
with respect to the audited financial statements of the Company and the
Subsidiaries including the related notes thereto and supporting schedules
contained in the Company Disclosure Package through the Company’s Annual Report
filed as Form 10-K with the Securities and Exchange Commission on December 3,
2014 for the fiscal year ended September 30, 2014, were, to the Company’s
Knowledge after due inquiry, at all times prior to its decision not to stand for
reelection as the Company’s independent auditor as disclosed in Company’s
current report on Form 8-K, dated December 19, 2014: (i) an independent
registered public accounting firm with respect to the Company and the
Subsidiaries within the applicable rules and regulations adopted by the SEC and
as required by the Securities Act, (ii) in compliance with the applicable
requirements relating to the qualification of accountants under Regulation S-X
and (iii) a registered public accounting firm as defined by the Public Company
Accounting Oversight Board (United States) whose registration has not been
suspended or revoked and who has not requested such registration to be
withdrawn.


(b) Deloitte & Touche LLP, who were engaged as auditors as of February 3, 2015,
are, to the Company’s Knowledge after due inquiry, (i) an independent registered
public accounting firm with respect to the Company and the Subsidiaries within
the applicable rules and regulations adopted by the SEC and as required by the
Securities Act, (ii) in compliance with the applicable requirements relating to
the qualification of accountants under Regulation S-X and (iii) a registered
public accounting firm as defined by the Public Company Accounting Oversight
Board (United States) whose registration has not been suspended or revoked and
who has not requested such registration to be withdrawn.


2.8 No Material Adverse Change. Subsequent to the fiscal year ended September
30, 2015, (i) except as incurred in the ordinary course of business, neither the
Company nor any of the Subsidiaries has incurred any liabilities, direct or
contingent, including without limitation any losses or interference with its
business from fire, explosion, flood, earthquakes, accident or other calamity,
whether or not covered by insurance, or from any strike, labor dispute or court
or governmental action, order or decree, that are material, individually or in
the aggregate, to the Company and the Subsidiaries, taken as a whole, or has
entered into any transactions not in the ordinary course of business, (ii) there
has not been any material decrease in the capital stock or, other than in the
ordinary course of business, any material increase in any short-term or
long-term indebtedness of the Company or the Subsidiaries, or any payment of or
declaration to pay any dividends or any other distribution with respect to the
Company and (iii) there has not been any material adverse change, or any
development that could reasonably be expected to result in a material adverse
change, in the properties, business, prospects, operations, earnings, assets,
liabilities or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole (each of clauses (i), (ii) and (iii), a “Material
Adverse Change”); provided, that (a) the consummation of the Transaction, (b)
any material expansion of enforcement actions by regulators in the education
industry following the date hereof, provided any such expansion does not
disproportionately impact the Company, (c) general economic or political
conditions, (d) conditions generally affecting the industry in which the Company
operates, provided such conditions do not disproportionately impact the Company,
(e) any changes in financial or securities markets in general and (f) any
changes in Applicable Laws or accounting rules shall not be deemed to be a
Material Adverse Change on the prospects of the Company and the Subsidiaries,
taken as a whole.


2.9 [Reserved]





--------------------------------------------------------------------------------







2.10 Subsidiaries. Each corporation, partnership or other entity in which the
Company, directly or indirectly through any of its subsidiaries, owns more than
fifty percent (50%) of any class of equity securities or interests is listed on
Schedule 2.10 (the “Subsidiaries”).


2.11 Incorporation and Good Standing of the Company and its Subsidiaries. The
Company and each of the Subsidiaries (i) has been duly organized or formed, as
the case may be, is validly existing and is in good standing under the laws of
its jurisdiction of organization, (ii) has all requisite power and authority to
carry on its business and to own, lease and operate its properties and assets as
described in the Company Disclosure Package and (iii) is duly qualified or
licensed to do business and is in good standing as a foreign corporation,
partnership or other entity as the case may be, authorized to do business in
each jurisdiction in which the nature of such businesses or the ownership or
leasing of such properties requires such qualification, except where the failure
to be so qualified or, solely with respect to the Subsidiaries, in good standing
would not, individually or in the aggregate, have a material adverse effect on
(A) the properties, business, prospects, operations, earnings, assets,
liabilities or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, (B) the ability of the Company or any Subsidiary
to perform its obligations in all material respects under any Transaction
Document, (C) the validity or enforceability of any of the Transaction Documents
or (D) the consummation of the Transaction (each, a “Material Adverse Effect”);
provided, that (a) the consummation of the Transaction, (b) any material
expansion of enforcement actions by regulators in the education industry
following the date hereof, provided any such expansion does not
disproportionately impact the Company, (c) general economic or political
conditions, (d) conditions generally affecting the industry in which the Company
operates, provided such conditions do not disproportionately impact the Company,
(e) any changes in financial or securities markets in general and (f) any
changes in Applicable Laws or accounting rules shall not be deemed to have a
Material Adverse Effect on the prospects of the Company and the Subsidiaries,
taken as a whole.


2.12 Legal Power and Authority. The Company has all necessary power and
authority to execute, deliver and perform its obligations under the Transaction
Documents and to consummate the Transaction, and no stockholder actions are
necessary for the Company’s execution, delivery and performance of its
obligations under the Transaction Documents and to consummate the Transaction.


2.13 This Agreement. This Agreement has been duly and validly authorized,
executed and delivered by the Company and constitutes a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except that the enforcement thereof may be subject to (i) bankruptcy,
insolvency, reorganization, receivership, moratorium, fraudulent conveyance,
fraudulent transfer or other similar laws now or hereafter in effect relating to
creditors’ rights generally, (ii) general principles of equity (whether applied
by a court of law or equity) and the discretion of the court before which any
proceeding therefor may be brought and (iii) with respect to the rights to
indemnity or contribution hereunder, federal and state securities laws and
public policy considerations.


2.14 Compliance with Existing Instruments. Neither the Company nor any of the
Subsidiaries is (i) in violation of its certificate of incorporation, bylaws or
other organizational documents (the “Charter Documents”); (ii) in violation of
any U.S. or non-U.S. federal, state or local statute, law (including, without
limitation, common law) or ordinance, or any judgment, decree, rule, regulation,
order or injunction (collectively, “Applicable Law”) of any Governmental
Authority, applicable to any of them or any of their respective properties,
except as would not result in a Material Adverse Effect; or (iii) in breach of
or default under any Applicable Agreement (defined below) , except as set forth
in Schedule 2.14. To the Company’s Knowledge, all Applicable Agreements are in
full force and effect and are legal, valid and binding obligations,





--------------------------------------------------------------------------------





other than as disclosed in the Company Disclosure Package. For purposes of this
Agreement, “Applicable Agreement” means any agreement or instrument filed as a
material agreement or contract in the Company Disclosure Package.


2.15 No Conflicts. Neither the execution, delivery or performance of the
Transaction Documents nor the consummation of the Transaction (including the Use
of Proceeds from the sale of the Preferred Shares as described above) will
conflict with, violate, constitute a breach of or a default (with the passage of
time or otherwise) or a “Debt Repayment Triggering Event” under, or result in
the imposition of a Lien on any assets of the Company or any of its
Subsidiaries, or the imposition of any penalty under or pursuant to (i) the
Charter Documents, (ii) any Applicable Agreement, (iii) any Applicable Law or
(iv) any order, writ, judgment, injunction, decree, determination or award
binding upon the Company and the Subsidiaries. As used herein, a “Debt Repayment
Triggering Event” means any event or condition that gives, or with the giving of
notice or lapse of time would give, the holder of any note, debenture or other
evidence of indebtedness (or any person acting on such holder’s behalf) the
right to require the repurchase, redemption or repayment of all or a portion of
such indebtedness by the Company or any of the Subsidiaries or any of their
respective properties.


2.16 No Consents. Except as set forth on Schedule 2.16, no consent, approval,
authorization, order, filing, confirmation or registration of or with any
Governmental Authority, Educational Agency or third party is required for
execution, delivery or performance of the Transaction Documents or the
consummation of the Transaction, except those that have been official or made,
as the case may be, that are in full force and effect and as may be required
under the securities or “Blue Sky” laws of U.S. state or non-U.S. jurisdictions.


2.17 Litigation. Except as set forth on Schedule 2.17, and except as disclosed
in the Company Disclosure Package, there are no pending actions, suits or
proceedings (including any inquiries or investigations by any Governmental
Authority or Educational Agency) against or affecting the Company or any of the
Subsidiaries and, to the Knowledge of the Company, no such actions, suits or
proceedings (including any inquiries or investigations by any Governmental
Authority or Educational Agency) are threatened that, if determined adversely to
the Company or any of the Subsidiaries would individually or in the aggregate
have a Material Adverse Effect.


2.18 All Necessary Permits. Other than the permits and accreditation
contemplated in Section 2.42(d), each of the Company and the Subsidiaries
possess all material licenses, permits, certificates, consents, orders,
approvals and other authorizations from, and has made all declarations and
filings with, all Governmental Authorities, presently required or necessary to
own or lease, as the case may be, and to operate its properties and to carry on
its businesses as now, or proposed to be, conducted as described in the Company
Disclosure Package (“Permits”); each of the Company and the Subsidiaries has
fulfilled and performed in all material respects all of its obligations with
respect to such Permits; to the Knowledge of the Company or any Subsidiary, no
event has occurred which allows, or after notice or lapse of time would allow,
revocation or termination of any such Permit or has resulted, or after notice or
lapse of time would result, in any other material impairment of the rights of
the holder of any such Permit the result of which would have a Material Adverse
Effect; and none of the Company or the Subsidiaries has received or has any
reason to believe it will receive any notice of any proceeding relating to
revocation or modification of any such Permit, except as described in the
Company Disclosure Package.


2.19 Title to Properties. Each of the Company and the Subsidiaries has good,
marketable and valid title to all real property owned by it and good title to
all personal property owned by it and, to the Knowledge of the Company, good and
valid title to all leasehold estates in real and personal property being leased
by it (except where the failure to hold good title or good and valid title, as
applicable, would not materially impair





--------------------------------------------------------------------------------





the operations of the Company or its Subsidiaries) and, as of the date hereof,
are free and clear of all Liens other than Permitted Liens.


2.20 Tax Law Compliance. All material Tax (as hereinafter defined) returns
required to be filed by the Company and each of the Subsidiaries have been filed
and all such returns are true, complete and correct in all material respects.
All material Taxes that are due from the Company and the Subsidiaries have been
paid other than those (i) currently payable without penalty or interest or (ii)
being contested in good faith and by appropriate proceedings and for which
adequate accruals have been established in accordance with GAAP, applied on a
consistent basis throughout the periods involved. To the Knowledge of the
Company, there are no actual or proposed Tax assessments against the Company or
any of the Subsidiaries that would, individually or in the aggregate, have a
Material Adverse Effect. The accruals on the books and records of the Company
and the Subsidiaries in respect of any material Tax liability for any period not
finally determined are adequate to meet any assessments of Tax for any such
period. For purposes of this Agreement, the term “Tax” and “Taxes” shall mean
all U.S. and non-U.S. federal, state, local and taxes, and other assessments of
a similar nature (whether imposed directly or through withholding), including
any interest, additions to tax or penalties applicable thereto.


2.21 Intellectual Property Rights. Each of the Company and the Subsidiaries
owns, or has the right to use, all patents, patent rights, licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks, domain names and trade names (collectively,
“Intellectual Property”) necessary for the conduct of its businesses and, as of
the date hereof, the Intellectual Property is free and clear of all Liens, other
than Permitted Liens. The Company is not a party to, or bound by, any options,
licenses or agreements with respect to the intellectual property rights of any
other person or entity that are necessary to be described in the Company
Disclosure Package to avoid a material misstatement or omission and are not
described therein. The Company has not received notice of any claims or notices
of any potential claim by any person challenging the use of any such
Intellectual Property by the Company or any of the Subsidiaries or questioning
the validity or effectiveness of any Intellectual Property or any license or
agreement related thereto, other than any claims that, if successful, would not,
individually or in the aggregate, have a Material Adverse Effect. To the
Knowledge of the Company, none of the intellectual property used by the Company
or any of the Subsidiaries has been obtained or is being used by the Company or
any of the Subsidiaries in material violation of any contractual obligation
binding on the Company or any of the Subsidiaries or, to the Company or any of
the Subsidiaries’ Knowledge, its officers, directors or employees or otherwise
in material violation of the rights of any person.


2.22 ERISA Matters. Each of the Company, the Subsidiaries and each ERISA
Affiliate (as hereinafter defined) has fulfilled, in all material respects, its
obligations, if any, under the minimum funding standards of Section 302 of the
United States Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) with respect to each “pension plan” (as defined in Section 3(2) of
ERISA), subject to Section 302 of ERISA, which the Company, the Subsidiaries or
any ERISA Affiliate sponsors or maintains, or with respect to which it has (or
within the last three years had) any obligation to make contributions, and each
such plan is in compliance in all material respects with the presently
applicable provisions of ERISA and the Internal Revenue Code of 1986, as amended
(the “Code”). None of the Company, the Subsidiaries or any ERISA Affiliate has
incurred any material unpaid liability to the Pension Benefit Guaranty
Corporation (other than for the payment of premiums in the ordinary course) or
to any such plan under Title IV of ERISA. “ERISA Affiliate” means a corporation,
trade or business that is, along with the Company or any Subsidiary, a member of
a controlled group of corporations or a controlled group of trades or
businesses, as described in Section 414 of the Code or Section 4001 of ERISA.







--------------------------------------------------------------------------------





2.23 Labor Matters. (i) Neither the Company nor any of the Subsidiaries is party
to or bound by any collective bargaining agreement with any labor organization;
(ii) other than as set forth on Schedule 2.23, in the three (3)-year period
prior to the date hereof, there has been no union representation question with
respect to the employees of the Company or the Subsidiaries, and, to the
Knowledge of the Company, no union organizing activities are currently taking
place that could, individually or in the aggregate, have a Material Adverse
Effect; (iii) to the Knowledge of the Company, no union organizing or
decertification efforts are underway or threatened against the Company or the
Subsidiaries; (iv) no labor strike, work stoppage, slowdown or other material
labor dispute is pending against the Company or the Subsidiaries, or, to the
Company’s Knowledge, threatened against the Company or the Subsidiaries; (v) to
the Knowledge of the Company and the Subsidiaries, there is no worker’s
compensation liability, experience or matter that could be reasonably expected
to have a Material Adverse Effect; (vi) to the Knowledge of the Company, there
is no threatened or pending liability against the Company or the Subsidiaries
pursuant to the Worker Adjustment Retraining and Notification Act of 1988, as
amended, or any similar state or local law; (vii) there is no employment-related
charge, complaint, grievance, investigation, unfair labor practice claim or
inquiry of any kind, pending against the Company or the Subsidiaries that could,
individually or in the aggregate, have a Material Adverse Effect; and (viii) to
the Knowledge of the Company and the Subsidiaries, no employee or agent of the
Company or the Subsidiaries has committed any act or omission giving rise to
liability for any violation identified in clauses (vi) and (vii) of this Section
2.23, other than such acts or omissions that would not, individually or in the
aggregate, have a Material Adverse Effect.


2.24 Compliance with Environmental Laws. Each of the Company and the
Subsidiaries (i) is in material compliance with any and all applicable U.S. or
non-U.S. federal, state and local laws and regulations relating to health and
safety, or the pollution or the protection of the environment or hazardous or
toxic substances of wastes, pollutants or contaminants (“Environmental Laws”),
(ii) has received and is in material compliance with all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
its respective businesses and (iii) has not received notice of, and is not aware
of, any actual or potential liability for damages to natural resources or the
investigation or remediation of any disposal, release or existence of hazardous
or toxic substances or wastes, pollutants or contaminants, in each case except
where such non-compliance with Environmental Laws, failure to receive and comply
with required permits, licenses or other approvals, or liability would not,
individually or in the aggregate, have a Material Adverse Effect. Neither the
Company nor any of the Subsidiaries has been named as a “potentially responsible
party” under the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, or any similar U.S. or non-U.S. state or
local Environmental Laws or regulation requiring the Company or any of the
Subsidiaries to investigate or remediate any pollutants or contaminants, except
where such requirements would not, individually or in the aggregate, have a
Material Adverse Effect, whether or not arising from transactions in the
ordinary course of business. In the ordinary course of its business, the Company
periodically reviews the effects of Environmental Laws on the business,
operations and properties of the Company and the Subsidiaries, in the course of
which it identifies and evaluates associated costs and liabilities (including,
without limitation, any capital or operating expenditures required for clean-up,
closure of properties or compliance with Environmental Laws, or any permit,
license or approval, any related constraints on operating activities and any
potential liabilities to third parties). On the basis of such review, the
Company has reasonably concluded that such associated costs would not have a
Material Adverse Effect.


2.25 Insurance. Each of the Company and the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged. All policies of insurance insuring the Company or any of the
Subsidiaries or their respective businesses, assets, employees, officers and
directors are in full force and effect. The Company and the Subsidiaries are in
compliance with the terms of such policies and instruments in all material
respects, and there are no claims by the Company or any of the Subsidiaries
under any such policy or instrument as





--------------------------------------------------------------------------------





to which any insurance company is denying liability or defending under a
reservation of rights clause, except claims that if finally denied or
successfully defended by any insurance company, would not have a Material
Adverse Effect on the Company and its Subsidiaries, except as set forth on
Schedule 2.25. Except as to claims not meeting coverage requirements, neither
the Company nor any such Subsidiary has been refused any insurance coverage
sought or applied for, and neither the Company nor any such Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage or obtain such coverage as may be necessary and appropriate for the
continuation of the Company’s business at a cost that would not, individually or
in the aggregate, have a Material Adverse Effect.


2.26 Accounting System. The Company and each of the Subsidiaries make and keep
accurate books and, except as set forth on Schedule 2.6(a), records and maintain
a system of internal accounting controls and procedures sufficient to provide
reasonable assurance that transactions are executed in accordance with
management’s general or specific authorization, transactions are recorded as
necessary to permit preparation of financial statements in conformity with GAAP,
and to maintain asset accountability, (iii) access to assets is permitted only
in accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
material differences. The Company’s independent auditors and board of directors
have been advised of: (i) all “material weaknesses” and “significant
deficiencies” (each, as defined in Rule 12b-2 of the Exchange Act), if any, in
the design or operation of the Company’s internal controls which could adversely
affect the Company’s ability to record, process, summarize and report financial
data and (ii) all fraud, if any, whether or not material, that involves
management or other employees who have a role in the Company’s internal controls
(whether or not remediated); all such material weaknesses and significant
deficiencies, if any, have been disclosed in the Company Disclosure Package in
all material respects; and, except as set forth on Schedule 2.6(b), since the
date of the most recent evaluation of such internal controls and procedures,
there have been no significant changes in internal controls or in other factors
that could significantly affect internal controls, including any corrective
actions with regard to significant deficiencies and material weaknesses.


2.27 Use of Proceeds; Solvency; Going Concern. As of the date hereof, after
giving pro forma effect to the Offering and the Use of Proceeds, the Company and
the Subsidiaries, on a consolidated basis, will be Solvent (as hereinafter
defined). As used in this paragraph, the term “Solvent” means, with respect to
any particular date, that on such date (a) the fair value of the property of the
Company is greater than the total amount of liabilities, including subordinated
and contingent liabilities, of the Company; (b) the present fair saleable value
of the assets of the Company is not less than the amount that will be required
to pay the probable liability of the Company on its debts and liabilities,
including subordinated and contingent liabilities as they become absolute and
matured; (c) the Company does not intend to, and does not believe that it will,
incur debts or liabilities beyond the Company’s ability to pay as such debts and
liabilities mature; and (d) the Company is not engaged in a business or
transaction, and is not about to engage in a business or transaction, for which
the Company’s property would constitute an unreasonably small capital. The
amount of contingent liabilities (such as litigation, guaranties and pension
plan liabilities) at any time shall be computed as the amount that, in light of
all the facts and circumstances existing at the time, represents the amount that
would reasonably be expected to become an actual or matured liability.


2.28 No Price Stabilization or Manipulation. Other than actions taken in the
ordinary course with respect the Company’s most recent earnings release (which
actions do not include the disclosure of the existence or pendency of the
Transaction contemplated hereby), neither the Company nor any of its Affiliates
has and, to the Company’s Knowledge, no one acting on its behalf has, (i) taken,
directly or indirectly, any action designed to cause or to result in, or that
has constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of the Company,
whether to facilitate the sale or





--------------------------------------------------------------------------------





resale of any of the Preferred Shares or otherwise, (ii) sold, bid for,
purchased, or paid anyone any compensation for soliciting purchases of,
Preferred Shares, (iii) except as disclosed in the Schedule 2.28, paid or agreed
to pay to any person any compensation for soliciting another to purchase any
other securities of the Company or (iv) taken, directly or indirectly, any
action designed to cause or to result in, or that has constituted or which might
reasonably be expected to constitute an impact on the price that will be used to
set the Conversion Price (as defined in the Series A Certificate). “Affiliates”
has the meaning set forth in Rule 405 of the Securities Act.


2.29 No Registration Required Under the Securities Act. Without limiting any
provision herein, no registration under the Securities Act is required for the
offer or sale of the Preferred Shares to the Investor as contemplated hereby.


2.30 No Integration. No securities of the Company of the same class as the
Preferred Shares have been offered, issued or sold by the Company or any of its
Affiliates within the six-month period immediately prior to the date hereof; and
the Company does not have any intention of making, and will not make, an offer
or sale of such securities of the Company of the same class as the Preferred
Shares, for a period of six months after the date of this Agreement, except for
the offering of the Preferred Shares as contemplated by this Agreement. As used
in this paragraph, the terms “offer” and “sale” have the meanings specified in
Section 2(a)(3) of the Securities Act.




2.31 No Applicable Registration or Other Similar Rights. Except as disclosed in
the Company Disclosure Package, there are no persons with registration or other
similar rights to have any equity or debt securities of the Company or any
Affiliate registered for sale under a registration statement, except for rights
as have been duly waived.


2.32 Investment Company Act. The Company has been advised of the Investment
Company Act of 1940, as amended, and the rules and regulations of the SEC
thereunder (collectively, the “Investment Company Act”); as of the date hereof
and, after giving effect to the Offering and the Use of Proceeds of the
Offering, each of the Company and its Subsidiaries is not and will not be,
individually or on a consolidated basis, an “investment company” that is
required to be registered under the Investment Company Act; and following the
Closing, the Company and its Subsidiaries will conduct their businesses and
invest the proceeds of the offering in a manner so as not to be required to
register under the Investment Company Act.


2.33 No Brokers. Other than as set forth in Schedule 2.33, neither the Company
nor any of its Affiliates has engaged any broker, finder, commission agent or
other person in connection with the Transaction, and neither the Company nor any
of its Affiliates is under any obligation to pay any broker’s fee or commission
in connection with such Transaction.


2.34 No Restrictions on Payments of Dividends. Except as prohibited or
restricted by applicable law or as disclosed in the Schedule 2.34 or as
otherwise disclosed in the Company Disclosure Package, there is no encumbrance
or restriction on the ability of any Subsidiary of the Company (x) to pay
dividends or make other distributions on such Subsidiary’s capital stock or to
pay any indebtedness to the Company or any other Subsidiary of the Company, (y)
to make loans or advances or pay any indebtedness to, or investments in, the
Company or any other Subsidiary or (z) to transfer any of its property or assets
to the Company or any other Subsidiary of the Company.


2.35 Sarbanes-Oxley. There is and has been no failure on the part of the Company
and the Subsidiaries or any of the officers and directors of the Company or any
of the Subsidiaries, in their capacities as such, to





--------------------------------------------------------------------------------





comply in all material respects with the applicable provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith.


2.36 No Unlawful Contributions or Other Payments. Neither the Company nor any of
the Subsidiaries nor, to the best of the Company’s Knowledge, any employee or
agent of the Company or any Subsidiary, has made any contribution or other
payment to any official of, or candidate for, any federal, state or foreign
office in violation of any law or of the character required to be disclosed in
the Company Disclosure Package.


2.37 Foreign Corrupt Practices Act. None of the Company or any Subsidiary or any
director, officer or, to the Knowledge of the Company or any Subsidiary,
employee or any agent or other person acting on behalf of the Company or any
Subsidiary has, in the course of its actions for, or on behalf of, the Company
or any Subsidiary (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any domestic government
official, “foreign official” (as defined in the U.S. Foreign Corrupt Practices
Act of 1977, as amended, and the rules and regulations thereunder (collectively,
the “FCPA”) or employee from corporate funds; (iii) violated or is in violation
of any provision of the FCPA or any applicable non-U.S. anti-bribery statute or
regulation; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any domestic government official, such
foreign official or employee; and the Company and the Subsidiaries, and, to the
Knowledge of the Company and the Subsidiaries, its and their other affiliates
have conducted their businesses in compliance with the FCPA and have instituted
and maintain policies and procedures designed to ensure, and which are
reasonably expected to ensure, continued compliance therewith.
2.38 Money Laundering. The operations of the Company and the Subsidiaries are
and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or the Subsidiaries
with respect to the Money Laundering Laws is pending or, to the Company’s
Knowledge, threatened.


2.39 [Reserved]


2.40 Related Party Transactions. Except as disclosed in the Company Disclosure
Package, no relationship, direct or indirect, exists between or among any of the
Company or any affiliate of the Company, on the one hand, and any director,
officer, member, stockholder, customer or supplier of the Company or any
affiliate of the Company, on the other hand, which is required by the Securities
Act to be disclosed in a registration statement on Form S-1 which is not so
disclosed in the Company Disclosure Package. There are no outstanding loans,
advances (except advances for business expenses in the ordinary course of
business) or guarantees of indebtedness by the Company or any affiliate of the
Company to or for the benefit of any of the officers or directors of the Company
or any affiliate of the Company or any of their respective family members.


2.41 Stamp Taxes. There are no stamp or other issuance or transfer taxes or
duties or other similar fees or charges required to be paid in connection with
the execution and delivery of this Agreement or the issuance or sale of the
Preferred Shares pursuant to this Agreement.


2.42 Education Approvals; Compliance with Education Laws. The following
representations set forth in this Section 2.42 are subject to the exceptions set
forth in the Regulatory Disclosure Schedule. It is understood and agreed that
any matter disclosed in the Company’s Disclosure Package that relates to the
representations and warranties in this Section 2.42 shall be deemed to be
included in the Regulatory Disclosure Schedule.





--------------------------------------------------------------------------------







(a) Since the Compliance Date, the Company, including its Subsidiaries and
Schools, has received the material licenses, permits, and approvals of all
Governmental Authorities and Educational Agencies necessary to conduct their
businesses, including without limitation, all material Educational Approvals
necessary for each School to conduct its operations and offer its educational
programs. Since the Compliance Date, the Company, including its Subsidiaries and
Schools, is and has been in material compliance with all applicable Education
Laws and with the terms and conditions of all Educational Approvals. Each
current Educational Approval is in full force and effect, and no proceeding for
the suspension, material limitation, revocation, termination or cancellation of
any of them is pending or, to the Knowledge of the Company, threatened. Since
the Compliance Date, no application made by the any School to any Educational
Agency has been denied. Since the Compliance Date, neither the Company nor any
of its Subsidiaries or Schools has received notice from any Educational Agency
that it has been placed on probation or ordered to show cause why any
Educational Approval for any School or any of its educational programs should
not be revoked. Since the Compliance Date, neither the Company nor any of its
Subsidiaries or Schools has received notice that any current Educational
Approval will not be renewed. To the Knowledge of the Company, the Company, its
Subsidiaries and each School is in material compliance with Consumer Protection
Laws applicable to the Company, any Subsidiary or any School as in effect and as
interpreted by the Company as of the date of this Agreement.


(b) Each School is an “eligible institution”, as defined in 34 C.F.R. § 600.2
(and the other applicable sections incorporated therein by reference) and each
School is a “proprietary institution of higher education” as defined at 34
C.F.R. § 600.5. Each School is in material compliance with the applicable “state
authorization” requirements set forth at 34 C.F.R. § 600.9 and meets the
qualifications to be licensed by the applicable State Educational Agencies. Each
School is accredited by the applicable Accrediting Bodies, and has been
certified by the DOE as an eligible institution of higher education and is a
party to a program participation agreement with the DOE.


(c) To the Knowledge of the Company, no fact or circumstance exists or is
reasonably likely to occur that would reasonably be expected to result in the
delay, termination, revocation, suspension, restriction or failure to obtain
renewal of any Educational Approval or the imposition of any material fine,
penalty or other sanctions for violation of any legal or regulatory requirements
relating to any Educational Approval.


(d) Since the Compliance Date, the Company, including its Subsidiaries and
Schools, has been in material compliance with any and all applicable Educational
Laws relating to Financial Assistance Programs, including, without limitation,
the program participation and administrative capability requirements, as defined
by the DOE at 34 C.F.R. 668 subpart B, including without limitation §§ 668.14
and 668.15-16, as well as the student eligibility requirements and satisfactory
progress requirements, as defined by DOE at 34 C.F.R. § 668.31-39, and all other
statutory and regulatory provisions related to any School’s participation in the
Title IV Programs.


(e) Since the Compliance Date, the School(s) have not received greater than
ninety percent (90%) of its revenues from Title IV Programs, as such percentage
is required to be calculated under 34 C.F.R. §§ 668.14 and 668.28.


(f) Since the Compliance Date, each School has complied with the Cohort Default
Rate regulations set forth in 34 C.F.R. Part 668, Subpart N.







--------------------------------------------------------------------------------





(g) Since the Compliance Date, each School is in compliance, in all material
respects, with the Gainful Employment Certification Requirements, the Gainful
Employment Disclosure Requirements, and the Gainful Employment Reporting
Requirements, as applicable to the School for the relevant periods.


(h) Each School has been in compliance, in all material respects, with the
applicable limitations set forth in 34 C.F.R. § 600.7.
 
(i) Since the Compliance Date, the Company, including its Subsidiaries and
Schools, has obtained or maintained all material Educational Approvals required
to operate each additional campus, location, or facility of the Schools and
required in order to disburse Title IV Program funds to students at such
additional campus, location, or facility, as applicable.


(j) Since the Compliance Date, the Company, including its Subsidiaries and
Schools, has timely reported, in compliance in all material respects with the
applicable provisions of 34 C.F.R. Part 600: (i) the addition of any new
educational programs or locations; and (ii) any shifts in ownership or control,
including any changes in reported ownership levels or percentages. Since the
Compliance Date, the Company, including its Subsidiaries and Schools, has
complied, in all material respects, with all Educational Laws related to the
closure or cessation of instruction at that location or facility, including
without limitation requirements for teaching out students from that location or
facility.


(k) Since the Compliance Date, the Company, including its Subsidiaries and
Schools, has complied, in all material respects, with the DOE requirements that
no student receive a disbursement of Title IV Program funds prior to the date
for which such student was eligible for such disbursement.


(l) Since the Compliance Date, the Company, including its Subsidiaries and
Schools, has complied, in all material respects, with Title IV Program
requirements, as set forth at 20 U.S.C. § 1094(a)(20) and implemented at 34
C.F.R. § 668.14(b)(22), regarding the payment of a commission, bonus, or other
incentive payment based directly or indirectly on success in securing
enrollments or financial aid to any person or entity engaged in any student
recruiting or admission activities or in making decisions regarding the awarding
of Title IV Program funds.


(m) Since the Compliance Date, the Company, including its Subsidiaries and
Schools, has complied, in all material respects, with 20 U.S.C. § 1085(d)(5) and
34. C.F.R. § 682.212 regarding prohibited inducements in the Federal Family
Education Loan Program. Since the Compliance Date, each School has complied, in
all material respects, with the Educational Laws prohibiting any School,
employee, agent or official thereof from accepting any gift, payment,
inducement, benefit, staffing assistance, advisory board position, or other
thing of value in exchange for directing Educational Loan or Private Educational
Loan applications to any lender. Since the Compliance Date, neither the Company,
nor any of its Subsidiaries or Schools have received any written notice of any
investigation by any Educational Agency or other Governmental Authority
regarding Seller’s, any Subsidiary of the Company’s or the Schools’ student
lending practices.


(n) Since the Compliance Date, neither the Company, nor any of its Subsidiaries
and Schools has provided any educational instruction on behalf of any other
institution or organization of any sort, and no other institution or
organization of any sort has provided any educational instruction on behalf of
any School.


(o) Since the Compliance Date, the Company, including its Subsidiaries and
Schools, has materially complied with the DOE’s financial responsibility
requirements in accordance with 34 C.F.R. § 668.171-175 not including any
compliance based on the posting of an irrevocable letter of credit in favor of
the DOE or





--------------------------------------------------------------------------------





the placement by the DOE in the “zone alternative” as set forth at 34 C.F.R. §
668.175(d). Except for state surety bonds required for the purposes of licensure
or authorization by any State Educational Agency, since the Compliance Date,
neither the Company, nor any of its Subsidiaries or Schools have received
written notice of a request by any Educational Agency requiring the Company, its
Subsidiaries or any School to post a letter of credit or other form of surety
for any reason, including any request for a letter of credit based on late
refunds pursuant to 34 C.F.R. § 668.173, or received any request or requirement
that the School process its Title IV Program funding under the reimbursement or
heightened cash monitoring procedures, other than Heightened Cash Monitoring
Level 1 procedures, as those procedures are set forth at 34 C.F.R. § 668.162.


(p) The Company, including its Subsidiaries and Schools, are in material
compliance with all Educational Agency and DOE requirements and regulations,
including but not limited to requirements set forth at 34 C.F.R. § 668.22,
relating to (i) fair and equitable refunds policy and (ii) the calculation and
timely repayment of federal and nonfederal funds.


(q) To the Knowledge of the Company, there exist no facts or circumstances
attributable to the Company, its Subsidiaries or Schools or any other Person
that exercises Substantial Control (as that term is defined at 34 C.F.R. §
668.174(c)(3)) with respect to the Company, its Subsidiaries or Schools, that
would, individually or in the aggregate, reasonably be expected to materially
and adversely affect the Company’s, or any Subsidiary’s or School’s ability to
obtain any Pre-Closing Educational Notices/Consent, Educational Approval or
other consent or approval that must be obtained in connection with the
transactions contemplated herein.


(r) Since the Compliance Date, the Company, including its Subsidiaries and
Schools, has complied in all material respects with Educational Laws regarding
misrepresentation, including 34 C.F.R. Part 668 Subpart F.


(s) Since the Compliance Date, the Company, including its Subsidiaries and
Schools, has complied, in all material respects, with the consumer disclosure
requirements in 34 C.F.R. Part 668 Subpart D.


(t) Since the Compliance Date, each School has complied, in all material
respects, with any applicable Educational Laws regarding that School’s
completion, placement, withdrawal and retention rates, and, to the Company’s
Knowledge, has accurately calculated and reported all such rates.


(u) Since the Compliance Date, neither the Company nor its Subsidiaries, nor any
Person that exercises Substantial Control (as that term is defined at 34 C.F.R.
§ 668.174(c)(3)) over the Company or any Subsidiary of the Company or any
School, or member of such person’s family (as the term “family” is defined in 34
C.F.R. § 668.174(c)(4)), alone or together, (i) exercises or exercised
Substantial Control over another institution or third-party servicer (as that
term is defined in 34 C.F.R. § 668.2) that owes a liability for a violation of a
Title IV Program requirement or (ii) owes a liability for a Title IV Program
violation.


(v) Since the Compliance Date, neither the Company nor any of its Subsidiaries
or Schools have knowingly employed in a capacity involving administration of
Title IV Program funds, any individual who has been convicted of, or has pled
nolo contendere or guilty to, a crime involving the acquisition, use or
expenditure of funds of a Governmental Authority or Educational Agency, or has
been administratively or judicially determined to have committed fraud or any
other material violation of law involving funds of any Governmental Authority or
Educational Agency.


(w) Since the Compliance Date, neither the Company nor any of its Subsidiaries
or Schools have knowingly contracted with an institution or third-party servicer
that has been terminated under § 487 of the





--------------------------------------------------------------------------------





HEA for a reason involving the acquisition, use, or expenditure of funds of a
Governmental Authority or Educational Agency, or has been administratively or
judicially determined to have committed fraud or any other material violation of
law involving funds of any Governmental Authority or Educational Agency.


(x) Since the Compliance Date, neither the Company nor any of its Subsidiaries,
nor any owner that has the power, by contract or ownership interest, to direct
or cause the direction or management of policies of any School has filed for
relief in bankruptcy or had entered against it an order for relief in
bankruptcy.


(y) Since the Compliance Date, neither the Company nor any of its Subsidiaries,
or any officer of the Company or a Subsidiary or a School has pled guilty to,
pled nolo contendere, or been found guilty of, a crime involving the
acquisition, use or expenditure of funds under the Title IV Programs or been
judicially determined to have committed fraud involving funds under the Title IV
Programs.


(z) Since the Compliance Date, neither the Company nor any of its Subsidiaries
or Schools has knowingly contracted with any Person that has been, or whose
officers or employees have been, convicted of, or pled nolo contendere or guilty
to, a crime involving the acquisition, use or expenditure of funds of any
Governmental Authority or Educational Agency, or administratively or judicially
determined to have committed fraud or any other material violation of law
involving funds of any Governmental Authority or Educational Agency.


(aa) Since the Compliance Date, the Company, its Subsidiaries and each School
has complied, in all material respects, with Educational Requirements regarding
the safeguarding of student records, including the Family Educational Rights and
Privacy Act (20 U.S.C. § 1232g; 34 C.F.R. Part 99.


2.43 No Contract Terminations. Neither the Company nor any of the Subsidiaries
has sent or received any communication regarding termination of, or intent not
to renew, any of the material contracts or agreements referred to or described
in the Company Disclosure Package, and no such termination or non-renewal has
been threatened by the Company or any of the Subsidiaries or, to the Company’s
Knowledge, any other party to any such contract or agreement, which threat of
termination or non-renewal has not been rescinded as of the date hereof.


2.44 Certificates. Each certificate signed by any officer of the Company or any
of the Subsidiaries, delivered to the Investor shall be deemed a representation
and warranty by the Company or any such Subsidiary (and not individually by such
officer) to the Investor with respect to the matters covered thereby.
Article 3



REPRESENTATIONS OF THE INVESTOR


The Investor represents to the Company as follows:
3.1 Existence and Good Standing; Authority. The Investor is validly existing and
in good standing under the laws of the state of its formation and has all
requisite power and authority to carry on its business as now conducted.


3.2 Authorization of Agreement; Enforceability. This Agreement has been duly and
validly authorized, executed and delivered by the Investor. This Agreement is
valid, binding and enforceable against the Investor in accordance with its
terms, subject to (i) bankruptcy, insolvency, reorganization, receivership,
moratorium,





--------------------------------------------------------------------------------





fraudulent conveyance, fraudulent transfer or other similar laws now or
hereafter in effect relating to creditors’ rights generally, (ii) general
principles of equity (whether applied by a court of law or equity) and the
discretion of the court before which any proceeding therefor may be brought and
(iii) with respect to the rights to indemnity or contribution hereunder, federal
and state securities laws and public policy considerations.


3.3 Accredited Investor. The Investor is an “accredited investor” as that term
is defined in Regulation D promulgated under the Securities Act.


3.4 No Disqualification Event. The Investor is not, or to the extent it has
them, any of its shareholders, members, managers, general partners, directors,
or executive officers are not, subject to any Disqualification Event set forth
in Rule 506(d) under the Securities Act. The Investor confirms that it has
exercised reasonable care to determine whether it or any of the aforementioned
persons are subject to a Disqualification Event. The purchase of the Preferred
Shares by the Investor will not subject the Company to any Disqualification
Event. The Investor shall notify the Company immediately in writing of the
occurrence of any Disqualification Event that has not previously been disclosure
to the Company.


3.5 Information; Knowledge of Business. The Investor is familiar with the
business in which the Company is engaged. The Investor has knowledge and
experience in financial and business matters; is familiar with the investments
of the type that it is undertaking to purchase; is fully aware of the problems
and risks involved in making an investment of this type; and is capable of
evaluating the merits and risks of this investment. The Investor acknowledges
that, prior to executing this Agreement, it (and each of its representatives)
has had the opportunity to ask questions of and receive answers or obtain
additional information from a representative of the Company concerning the
financial and other affairs of the Company.




3.6 Investment Intent. The Investor is acquiring the Preferred Shares in the
ordinary course of its business and for its own account, with the intention of
holding such shares for investment purposes and with no present intention of
participating, directly or indirectly, in a distribution of such shares in
violation of applicable securities laws.


3.7 No Manipulation or Stabilization of Price. The Investor has not taken and
will not take, directly or indirectly, any action designed to, or that would
constitute or that might reasonably be expected to, cause or result in, under
the Exchange Act or otherwise, stabilization or manipulation of the price of any
security of the Company in order to facilitate the sale or resale of any
securities of the Company, and the Investor is not aware of any such action
taken or to be taken by any person.


3.8 Compliance with Securities Laws. The Investor will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) any of the
Preferred Shares except in compliance with the Securities Act, and the rules and
regulations promulgated thereunder, and the Investor acknowledges that
certificates representing such Preferred Shares shall bear the following legend:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE OFFERED,
SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT FOR SUCH SECURITIES UNDER THE ACT, AN OPINION OF COUNSEL SATISFACTORY
TO THE CORPORATION THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT OR UNLESS
SUCH OFFER, SALE, TRANSFER OR





--------------------------------------------------------------------------------





HYPOTHECATION IS IN COMPLIANCE WITH THE REQUIREMENTS OF RULE 144 PROMULGATED
UNDER THE ACT.


3.9 Reliance on Own Investigation. The Investor has conducted its own
independent review and analysis of the business, assets, condition, operations
and prospects of the Company. In entering into this Agreement, the Investor has
relied solely upon its own investigation and analysis, and the Investor
acknowledges that, except for the representations and warranties of the Company
expressly set forth in Article 2, none of the Company or its subsidiaries nor
any of their respective representatives makes any representation or warranty,
either express or implied, as to the accuracy or completeness of any of the
information provided or made available to the Investor or any of its
representatives. Without limiting the generality of the foregoing, none of the
Company or its subsidiaries nor any of their respective representatives or any
other person has made a representation or warranty to the Investor with respect
to (a) projections, estimates or budgets for the Company or its subsidiaries or
(b) except as expressly and specifically covered by a representation or warranty
set forth in Article 2, any material, documents or information relating to the
Company or its subsidiaries made available to the Investor or its representative
in any “data room” (electronic or otherwise), confidential memorandum or
otherwise.


3.10 Regulatory Qualifications.
    
(a) To the knowledge of the Investor, there exist no facts or circumstances
attributable to the Investor, its Subsidiaries or any other Person that
exercises Substantial Control with respect to the Investor or its Subsidiaries,
that would, individually or in the aggregate, reasonably be expected to
materially and adversely affect the Investor’s, or any Subsidiary of the
Investor’s ability to obtain any Pre-Closing Educational Notices/Consent,
Educational Approval or other consent or approval that must be obtained in
connection with the transactions contemplated herein.


(b) Since the Compliance Date, neither the Investor nor its Subsidiaries, nor
any Person that exercises Substantial Control (as that term is defined at 34
C.F.R. § 668.174(c)(3)) over the Investor or its Subsidiaries, or member of such
person’s family (as the term “family” is defined in 34 C.F.R. § 668.174(c)(4)),
alone or together, (i) exercises or exercised Substantial Control over another
institution or third-party servicer (as that term is defined in 34 C.F.R. §
668.2) that owes a liability for a violation of a Title IV Program requirement
or (ii) owes a liability for a Title IV Program violation.


(c) Since the Compliance Date, neither the Investor nor any of its Subsidiaries,
nor any owner that has the power, by contract or ownership interest, to direct
or cause the direction or management of policies of the Investor or any of its
Subsidiaries has filed for relief in bankruptcy or had entered against it an
order for relief in bankruptcy.


(d) Since the Compliance Date, neither the Investor, any of its Subsidiaries,
nor any officer of the Investor, any of its Subsidiaries or any schools owned by
the Investor, has pled guilty to, pled nolo contendere to or been found guilty
of, a crime involving the acquisition, use or expenditure of funds under the
Title IV Programs or been judicially determined to have committed fraud
involving funds under the Title IV Programs nor has such Investor, Subsidiary or
any such Investor-owned schools knowingly employed any person who has pled
guilty to, pled nolo contendere to or been found guilty of, a crime involving
the acquisition, use or expenditure of funds under the Title IV Programs or been
judicially determined to have committed fraud





--------------------------------------------------------------------------------





involving funds under the Title IV Programs or any other violation of law
involving funds of a Governmental Authority or Educational Agency.


(e) Since the Compliance Date, neither such Investor nor any of its Subsidiaries
nor any school owned by such Investor has knowingly employed in a capacity
involving administration of funds under the Title IV Programs or the receipt of
funds under the Title IV Programs, any individual who has been convicted of, or
has pled nolo contendere or guilty to, a crime involving the acquisition, use or
expenditure of funds of a Governmental Authority or Educational Agency, or has
been administratively or judicially determined to have committed fraud or any
other violation of law involving funds of a Governmental Authority or
Educational Agency.
Article 4

CLOSING DELIVERABLES


4.1 Conditions to Obligations of the Investor for Closing. The Investor
acknowledges that the following conditions have been satisfied, or have been
waived on or before Closing:


(a) Series A Certificate. The Series A Certificate shall have been filed with
and accepted by the Secretary of State of the State of Delaware and shall have
become effective.


(b) Registration Rights Agreement. The Company shall have executed and delivered
to the Investor the Registration Rights Agreement, in the form attached hereto
as Exhibit B.


(c) Required Consents. All consents, approvals and other actions of, and notices
and filings with, all Governmental Authorities and other third parties, as may
be necessary or required under law or any contract to which the Company is a
party with respect to the execution and delivery by the parties of the
Transaction Documents and the consummation by the parties of the transactions
contemplated thereby, shall have been obtained or made, except for any filings,
consents and approvals required under any federal or state securities laws
required to be made following Closing.


(d) Authorizing Actions of the Company. The Investor shall have received
certified copies of all requisite corporate actions taken by the Company to
authorize the Company’s execution and delivery of the Transaction Documents to
which it is a party and its consummation of the transactions contemplated
thereby, and such other documents and other instruments as the Investor or its
counsel may reasonably request.


(e) Opinion of Counsel. The Investor shall have received from Squire Patton
Boggs (US) LLP, counsel to the Company, a legal opinion, dated as of the Closing
Date and in the form attached hereto as Exhibit C.


4.2 Compliance with Covenants. The Investor shall have performed and complied in
all material respects with all agreements and covenants contained in the
Transaction Documents as of the Closing Date.


4.3 Required Consents. All consents, approvals, confirmations and other actions
of, and notices and filings with, all Governmental Authorities and Educational
Agencies as may be necessary or required with respect to the execution and
delivery by the parties of the Transaction Documents and the consummation by the
parties of the transactions contemplated thereby, shall have been obtained or
made, including all filings, consents and approvals required under any state
securities laws and any Education Laws.





--------------------------------------------------------------------------------





Article 5



COVENANTS


5.1 Access to Records. From the date hereof until such time as the Investor, its
Affiliates and their respective transferees that are approved by the Company in
the aggregate own less than a majority of the Preferred Shares, upon the prior
written request on reasonable notice as to time, of the Investor, subject to the
execution by the Investor of a confidentiality agreement in form and substance
reasonably acceptable to the Company (it being understood that if the Investor
has already signed a confidentiality agreement with the Company, an agreement on
substantially identical terms shall be acceptable), and during reasonable hours
and in a manner so as not to interfere with normal business operations of the
Company and its subsidiaries, the Company and its subsidiaries shall afford to
the Investor and its authorized employees, counsel, accountants and other
representatives, (i) full access at the Company’s and its subsidiaries’ offices
and to true and correct copies of all documents, reports financial data and
other information and (ii) an opportunity to interview, consult with and advise
any officer or director, representative, accountant and other advisor of the
Company or any of its subsidiaries regarding the Company’s or such subsidiary’s
affairs.


5.2 Financial Reporting. The Company agrees and covenants to remain in full
compliance, in all material respects, with the reporting requirements of Section
13 and Section 15(d), as applicable, of the Exchange Act. From the date hereof
until the Preferred Shares are converted, redeemed or repurchased in accordance
with the Series A Certificate or this Agreement, if at any time the Company is
no longer subject to the reporting requirements of Section 13 and Section 15(d),
as applicable, of the Exchange Act, the Company shall deliver to the Investor
the following: (a) all quarterly and annual reports that would be required to be
filed with the SEC on Forms 10-Q and 10-K if the Company were required to file
such reports; and (b) all current reports that would be required to be filed
with the SEC on Form 8-K if the Company were required to file such reports. All
such reports will be prepared in all material respects in accordance with all of
the rules and regulations applicable to such reports. Each annual report on Form
10-K will include a report on the Company’s consolidated financial statements by
the Company’s independent registered public accounting firm.


5.3 Tax Matters. For so long as any Preferred Shares remain outstanding, the
Company will not (i) treat dividends in arrears with respect to Preferred Shares
as constructively paid or received for U.S. federal income purposes if such
dividends were not declared or paid or issue a Form 1099 with respect to such
dividends in arrears or (ii) treat the Preferred Shares as other than capital
stock for U.S. federal income tax purposes; provided that (A) there shall not
have been a change in the Applicable Law that otherwise requires the treatment
contemplated in clauses (i) or (ii) of this Section 5.3 or (B) the Company shall
not be subject to any action by the Internal Revenue Service (“IRS”) challenging
the treatment of the Preferred Shares contemplated in clauses (i) or (ii) of
this Section 5.3. Prior to any change to the treatment of dividends by the
Company in response to an action contemplated by clause (B) of this Section 5.3,
the Company shall make commercially reasonable efforts to challenge or shall
make commercially reasonably efforts to assist with a challenge by a holder of
Preferred Shares or its affiliates of such IRS action so long as the Investor
assumes responsibility for any and all Company cost, fees (including attorney’s
fees) and expenses associated with any such challenge.


5.4 New York Stock Exchange Listing. After Closing, the Company shall use its
commercially reasonable efforts to list all of the Common Stock into which the
Series A Preferred Stock is convertible on the New York Stock Exchange.







--------------------------------------------------------------------------------





5.5 Use of Proceeds. The Company agrees and covenants that it will use the net
proceeds from the Offering for general corporate purposes.


5.6 HSR Filing.


(a) If approval of the Transaction under the Hart-Scott Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”) is required
contemporaneously herewith or in the future, the parties hereto shall use their
reasonable best efforts to take such actions as are necessary or advisable to
obtain prompt approval of the consummation of the Transaction or expiration of
applicable waiting periods under the HSR Act.


(b) Any filing fees associated with the filings pursuant to the HSR Act that are
contemplated in this Section 5.6 shall be borne by the Company.


5.7 Investor Transfers. The Investor acknowledges that prior to any transfer of
Series A Preferred Stock, to the extent that (i) the Investor Voting Cap is in
place and (ii) such transfer would require Regulatory Approval, the Investor
will deliver reasonable notice to the Company of such transfer to allow the
Company to take such action as may be required with respect to such transfer.


5.8 Regulatory Updates. Except as otherwise disclosed in any public filing made
by the Company and subject to the Investor’s agreement to maintain any material
non-public information disclosed to it confidential in accordance with the
provisions of Regulation FD, the Company covenants and agrees that it shall and
shall cause each of its Subsidiaries and Schools to provide the Investor with
the following at the times specified below:


(a) Within ten (10) Business Days of receipt from the DOE, each School’s debt to
earnings rates as calculated by the DOE under the Gainful Employment Rule (as
issued by the DOE in draft form or published by the DOE in final form, as the
case may be).


(b) Within ten (10) Business Days, after the matter has come to the knowledge of
the Company, written notice of: (i) any material litigation; (ii) any material
governmental proceeding by any Governmental Authority or Educational Agency
(other than but not limited to, routine audits, reviews and inquiries conducted
by such agencies); (iii) any material National Labor Relations Board (“NLRB”)
complaint or initiation of a proceeding; and (iv) any material civil
investigative demand or material investigation by a Governmental Authority,
Educational Agency or Consumer Protection Agency (other than routine inquiries
and reviews conducted by such agencies).


(c) Within ten (10) Business Days, after knowledge thereof shall have come to
the attention of the Company, any Subsidiary or any School: (i) written notice
of the intent of any Educational Agency to limit, suspend, terminate, revoke,
withdraw or not renew any Educational Approval of the Company or any Subsidiary
or any School that is not resolvable by the Company by the filing of a form,
payment of an ordinary course fee or taking such other action that is routine in
the industry and (ii) written notice of any initiation of a show cause or
probation action initiated by any Educational Agency against the Company, or any
Subsidiary or any School.


(d) Within ten (10) Business Days after knowledge thereof shall have come to the
attention of the Company, any Subsidiary or any School any final Title IV
program review reports or DOE Inspector General reports.







--------------------------------------------------------------------------------





(e) Within ten (10) Business Days of providing such information to the DOE,
copies of the annual Title IV compliance audit and audited financial statements
required pursuant to 34 C.F.R. § 668.23(a)-(b).


(f) Within ten (10) Business Days, after receipt, each School’s Cohort Default
Rate (as issued by the DOE in draft form or published by the DOE in final form,
as the case may be).
    
(g) Within ten (10) days after knowledge thereof shall have come to the
attention of the Company, any Subsidiary or any School, written notice of the
assertion of any claims by more than 40 students (whether at one time or
cumulatively) in a single fiscal year that assert a defense to repayment of any
Title IV loans that are explicitly based on the students’ rights under 34 C.F.R.
§ 685.206 or any successor regulation and that, in the aggregate, have a loan
value of more than $500,000.


(h) Within ten (10) Business Days of receipt: (a) copies of any written notice
of any removal, denial, or loss of any Educational Approval of any School by any
Educational Agency; (b) copies of any written notice by the DOE that it has
placed one or more Schools on the reimbursement payment method or the Heightened
Cash Monitoring 2 payment method; (c) copies of any written notice regarding the
imposition of any fine, liability, disallowance, or other sanction instituted
against any School by the DOE or any other Educational Agency, Consumer
Protection Agency or Governmental Authority, in an amount equal to or greater
than $2,000,000 individually or $3,000,000 in the aggregate, in each case, in
any fiscal year of the Company; (d) copies of any written notice from the DOE
that any School has failed to maintain a composite score of 1.0 or more under
the factors of financial responsibility set forth in 34 C.F.R. Part 668, Subpart
L, or to satisfy the “zone alternative” requirements set forth at 34 C.F.R. §
668.175(d) if applicable; or (e) information concerning claims by the DOE for
recoupment pursuant to 34 C.F.R. § 685.206(c)(3) or any successor regulation.


5.9 Survival. Irrespective of any investigation, inquiry or examination made by,
for or on behalf of the Investor, or the acceptance by the Investor of any
certificate or opinion, the representations and warranties contained herein
shall survive Closing for a period not to exceed twenty-four (24) months and the
covenants set forth herein shall survive until the earlier of the (1) full
satisfaction of the obligations under the covenant or (2) the date in which all
the Preferred Shares have been converted, redeemed or repurchased in full in
accordance with the Series A Certificate or this Agreement. This Section 5.9
shall not limit any covenant or agreement of the Parties to this Agreement
which, by its terms, expressly contemplates performance after such twenty-four
(24) month period.
5.10     Reasonably Requested Information. The Investor (i) shall maintain
audited financial statements and (ii) shall use commercially reasonable efforts
to provide information solely pertaining to the Investor or its Affiliates that
is reasonably requested by any Educational Agency; provided, that the Investor
shall not be required to incur costs (other than de minimis costs) or agree to
be bound by any obligations in the provision of any information requested
pursuant to clause (ii) hereto.


Article 6



INDEMNIFICATION


6.1 Indemnification. 







--------------------------------------------------------------------------------





(a) The Company shall indemnify, defend and hold the Investor and its Affiliates
and each officer, director, member, partner, Affiliate, employee, agent and
representative of the Investor and its Affiliates (collectively, “Investor
Indemnitees”) harmless against any demand, claim, action, cause of action, cost,
obligation, settlement, award, damage, deficiency, tax, penalty, fine or other
loss or expense, including all interest, penalties, reasonable attorneys’ fees
and expenses and amounts paid or incurred in connection with any action, demand,
proceeding, investigation or claim, including any amounts paid in settlement
thereof (collectively, “Losses”), relating to or arising from: (i) any breach of
any of the representations, warranties, covenants or agreements of the Company
contained in the Transaction Documents and (ii) the execution or delivery of any
Transaction Document or any other agreement or instrument contemplated hereby or
thereby, the performance by the parties to the Transaction Documents of their
respective obligations thereunder or the consummation of the transactions
contemplated hereby or thereby. In the event that any Investor Indemnitee claims
any such right of indemnification, the Investor Indemnitee shall provide to the
Company written notice thereof, together with reasonable detail regarding such
claims (to the extent known) and in the event that such claim involves third
party claims, allow the Company at its expense to defend such claim(s) on the
Investor Indemnitee’s behalf, provided that the Company agrees in writing to
indemnify the Investor Indemnitee for any Losses arising out of or related to
such third party claim. Notwithstanding the foregoing, the Company may not
assume control of the defense of a third party claim (A) involving alleged
criminal liability or (B) in which equitable relief is sought against any
Investor Indemnitee. The Company shall be liable for the fees and expenses of
counsel employed by the Investor Indemnity for any period during which the
Company has failed (or is not permitted) to assume the defense thereof and, if
the Company has assumed the defense thereof, if the Investor Indemnitee
reasonably concludes, upon the advice of counsel, that it and the parties have
conflicting interests with respect to such third party claim. The Investor
Indemnitee shall be entitled to participate in (but not to control) the defense
of any third party claim of which the Company has elected to assume the defense
(and is permitted to); provided that any such participation by the Investor
Indemnitee shall be with its own counsel and at its own expense. The Company
shall promptly reimburse each Investor Indemnitee for any reasonable and
documented legal and any other necessary expenses incurred by the Investor
Indemnitee in connection with investigating and defending any such Losses. Any
reimbursement by the Company under this Section 6.1 shall be within thirty (30)
days. The parties shall take commercially reasonable efforts to make mutually
available to each other all relevant information in their possession relating to
any third party claim (except to the extent that such action would result in a
loss of attorney client privilege) and shall cooperate with each other in the
defense thereof. In the event the Company assumes the defense of any third party
claim, the Company agrees that it will not, without the Investor Indemnitee’s
prior written consent, settle or compromise any claim or consent to entry of any
judgment in respect thereof in any pending or threatened action, suit, claim or
proceeding in respect of which indemnification has been sought hereunder unless
such settlement or compromise includes an unconditional release of the Investor
Indemnitee from all liability arising out of such action, suit, claim or
proceeding. The obligations of the Company under this Article 6 shall survive
Closing and the transfer, conversion, exchange or redemption of any Series A
Preferred Stock.


(b) The Investor shall indemnify, defend and hold the Company and its Affiliates
and each officer, director, member, partner, Affiliate, employee, agent and
representative of the Company (collectively, “Company Indemnitees”) harmless
against any Losses, relating to or arising from any breach of any of the
representations, warranties, covenants or agreements of the Investor contained
in the Transaction Documents. In the event that any Company Indemnitee claims
any such right of indemnification, such Company Indemnitee shall provide to the
Investor written notice thereof, together with reasonable detail regarding such
claims (to the extent known) and in the event that such claim involves third
party claims, allow the Investor at its expense to defend such claim(s) on the
Company Indemnitee’s behalf, provided that the Investor agrees in writing to
indemnify the Company Indemnitee for any Losses arising out of or related to
such third party claim. Notwithstanding the foregoing, the Investor may not
assume control of the defense of a third





--------------------------------------------------------------------------------





party claim (A) involving alleged criminal liability or (B) in which equitable
relief is sought against any Company Indemnitee. The Investor shall be liable
for the fees and expenses of counsel employed by the Company Indemnitee for any
period during which the Investor has failed (or is not permitted) to assume the
defense thereof and, if the Investor has assumed the defense thereof, if the
Company Indemnitee reasonably concludes, upon the advice of counsel, that it and
the parties have conflicting interests with respect to such third party claim.
The Company Indemnitee shall be entitled to participate in (but not to control)
the defense of any third party claim of which the Investor has elected to assume
the defense (and is permitted to); provided that any such participation by the
Company Indemnitee shall be with its own counsel and at its own expense.. The
Investor shall promptly reimburse the Company Indemnitee for any reasonable and
documented legal and any other necessary expenses incurred by the Company
Indemnitee in connection with investigating and defending any Losses. Any
reimbursement by the Investor under this Section 6.2 shall be within thirty (30)
days. The parties shall take commercially reasonable efforts to make mutually
available to each other all relevant information in their possession relating to
any third party claim (except to the extent that such action would result in a
loss of attorney client privilege) and shall cooperate with each other in the
defense thereof. In the event an Investor assumes the defense of any third party
claim, the Investor agrees that it will not, without the Company Indemnitee’s
prior written consent, settle or compromise any claim or consent to entry of any
judgment in respect thereof in any pending or threatened action, suit, claim or
proceeding in respect of which indemnification has been sought hereunder unless
such settlement or compromise includes an unconditional release of such Company
Indemnitee from all liability arising out of such action, suit, claim or
proceeding. The obligations of the Investor under this Article 6 shall survive
Closing and the transfer, conversion, exchange or redemption of any Series A
Preferred Stock.


6.2    Limitations.


(a)     [Reserved]


(b)    No Indemnified Party shall be entitled to indemnification pursuant to
Section 6.1 until the aggregate of all Loses claimed by the Indemnified Parties
pursuant to this Article 6 exceeds $1.0 million (the “Threshold Amount”), in
which case, subject to Section 6.2(c), the Indemnifying Party shall indemnify
the Indemnified Parties for all Losses then incurred (including the Threshold
Amount) and subsequently incurred.


(c)    No Indemnifying Party shall have any obligation to indemnify any
Indemnitee under Section 6.1(a)(i) or (b) for Losses resulting from breaches of
the representations, warranties and covenants of such Indemnifying Party
included in this Agreement exceeding, in the aggregate $20.0 million.


(d)    NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, NO
INDEMNIFYING PARTY OR THEIR RESPECTIVE AFFILIATES SHALL BE LIABLE HEREUNDER TO
ANY INDEMNIFIED PARTY FOR ANY (i) PUNITIVE OR EXEMPLARY DAMAGES OR (ii) LOST
PROFITS OR CONSEQUENTIAL, SPECIAL OR INDIRECT DAMAGES EXCEPT, IN THE CASE OF
THIS CLAUSE (ii), TO THE EXTENT SUCH LOST PROFITS OR DAMAGES ARE (A) NOT BASED
ON ANY SPECIAL CIRCUMSTANCES OF THE PARTY ENTITLED TO INDEMNIFICATION AND (B)
THE NATURAL, PROBABLE AND REASONABLY FORESEEABLE RESULT OF THE EVENT THAT GAVE
RISE THERETO OR THE MATTER FOR WHICH INDEMNIFICATION IS SOUGHT HEREUNDER,
REGARDLESS OF THE FORM OF ACTION THROUGH WHICH SUCH DAMAGES ARE SOUGHT, EXCEPT
IN EACH CASE OF THE FOREGOING CLAUSES (i) AND (ii), TO THE EXTENT ANY SUCH LOST
PROFITS OR DAMAGES ARE INCLUDED IN ANY ACTION BY A THIRD PARTY AGAINST SUCH
INDEMNIFIED PARTY FOR WHICH IT IS ENTITLED TO INDEMNIFICATION UNDER THIS
AGREEMENT. NOTWITHSTANDING THE FOREGOING, THE INVESTOR ACKNOWLEDGES AND AGREES





--------------------------------------------------------------------------------





THAT THE COMPANY SHALL NOT BE LIABLE HEREUNDER PURSUANT TO ANY CLAIM MADE
PURSUANT TO SECTION 6.1(A)(ii) TO ANY INVESTOR INDEMNIFIED PARTY FOR ANY
DIMINUTION IN VALUE OF OR LOST PROFITS WITH RESPECT TO THE CAPITAL STOCK OF THE
COMPANY.


6.3     For the avoidance of doubt, Investor or its Affiliates shall not be
entitled to indemnity under this Article 6 for Losses incurred as a result of a
reduction in the trading price of the Common Stock of the Company following the
date hereof unless such reduction is caused by facts and circumstances that
constitute a breach of the representations, warranties or covenants included in
this Agreement.


6.4    No Duplication. In no event shall any Indemnified Party be entitled to
recover any Loss under one section or provision of this Agreement to the extent
of the full amount of such Loss already recovered by such Indemnified Party, nor
shall its insurer or indemnitor be entitled to any kind of subrogation or
substitution which would give it the right to make a claim against the
Indemnifying Party.


6.5    Exclusive Remedy.


(a) EXCEPT (i) PURSUANT TO THIS Article 6 OR ANY OTHER TRANSACTION DOCUMENT OR
(ii) IN THE CASE OF CRIMINAL ACTIVITY OR COMMON LAW FRAUD ON THE PART OF ANY
PARTY, BUT OTHERWISE NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
NO PARTY SHALL HAVE ANY LIABILITY, AND NO PARTY SHALL MAKE ANY CLAIM, FOR ANY
LOSS (AND THE PARTIES HEREBY WAIVE ANY RIGHT OF CONTRIBUTION AGAINST EACH OTHER
AND THEIR RESPECTIVE AFFILIATES) UNDER, ARISING OUT OF, OR RELATING TO, THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY CERTIFICATE DELIVERED
PURSUANT TO THIS AGREEMENT, WHETHER BASED IN CONTRACT, TORT, STRICT LIABILITY,
COMMON LAW, OTHER LAWS OR OTHERWISE.


(b) Except as otherwise expressly set forth in this Agreement, any other
Transaction Document or in any certificate delivered pursuant hereto or thereto,
each of the Parties, on behalf of itself and its Affiliates, covenants, agrees
and acknowledges that (i) no Person other than the Parties or the parties
thereto shall have any obligation or Liability hereunder, under any Transaction
Document or under any certificate delivered pursuant hereto or thereto; and (ii)
the Parties and their Affiliates and Representatives shall have no rights of
recovery in respect of any claim made pursuant to this Agreement or any
Transaction Document against, no recourse in respect of any claim made pursuant
to this Agreement or any Transaction Document shall be had against and no
personal Liability in respect of any claim made pursuant to this Agreement or
any Transaction Document shall attach to, any former, current or future
Affiliate, general or limited partner, member, equityholder, representative,
director, officer, agent, manager, assignee or employee of any Party, or of any
Affiliate of any of the foregoing (other than any party to any of the
Transaction Documents or any of their respective successors or permitted
assignees to the extent of such party’s obligations thereunder), or any of their
respective successors or permitted assignees (excluding any party to the
Transaction Documents to the extent of its obligations thereunder to the other
parties thereto or express third party beneficiaries thereof, collectively,
“Non-Recourse Persons”), whether by or through attempted piercing of the
“corporate veil,” by or through a claim (whether in tort, contract, at law, in
equity or otherwise) by or on behalf of any Party against any Non-Recourse
Person, by the enforcement of any judgment, fine or penalty or by any legal or
equitable proceeding, or by virtue of any statute, regulation or other Law, or
otherwise. The Non-Recourse Persons shall be express third party beneficiaries
of this Section 6.5(b) as if expressly party hereto.


(c)    For the avoidance of doubt, the parties hereto acknowledge and agree that
nothing in this Section 6.5 shall restrict or be deemed to waive any claim or
right that the Investor or any of its Affiliates





--------------------------------------------------------------------------------





may have solely in such entity’s capacity as a stockholder of the Company (as
opposed to a contracting party entitled to indemnification hereunder which
rights are limited in accordance with Section 6.5(b)).
6.6     No Reliance. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET
FORTH IN THIS AGREEMENT, ANY TRANSACTION DOCUMENT OR IN ANY CERTIFICATE
DELIVERED PURSUANT HERETO OR THERETO, NONE OF THE PARTIES OR ANY OTHER PERSON,
INCLUDING ANY AFFILIATE OF ANY PARTY, MAKES ANY OTHER REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO SUCH PARTIES OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AND EACH PARTY DISCLAIMS ANY OTHER
REPRESENTATIONS OR WARRANTIES, WHETHER MADE BY SUCH PARTIES OR ANY OF THEIR
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES (INCLUDING
WITH RESPECT TO THE DISTRIBUTION OF, OR ANY SUCH PERSON’S RELIANCE ON, ANY
INFORMATION, DISCLOSURE OR OTHER DOCUMENT OR OTHER MATERIAL MADE AVAILABLE IN
ANY DATA ROOM, MANAGEMENT PRESENTATION OR IN ANY OTHER FORM IN EXPECTATION OF,
OR IN CONNECTION WITH, THE TRANSACTIONS CONTEMPLATED HEREBY). EXCEPT FOR THE
EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT, ANY
TRANSACTION DOCUMENT OR IN ANY CERTIFICATE DELIVERED PURSUANT HERETO OR THERETO,
EACH PARTY HEREBY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY
REPRESENTATION, WARRANTY, PROJECTION, FORECAST, STATEMENT, OR INFORMATION MADE,
COMMUNICATED, OR FURNISHED (ORALLY OR IN WRITING) TO ANY OTHER PARTY OR ITS
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES (INCLUDING
OPINION, INFORMATION, PROJECTION, OR ADVICE THAT MAY HAVE BEEN OR MAY BE
PROVIDED TO ANY PARTY OR ANY DIRECTOR, OFFICER, EMPLOYEE, AGENT, CONSULTANT OR
REPRESENTATIVE OF SUCH PARTY OR ANY OF ITS AFFILIATES) WITH RESPECT TO SUCH
PARTY OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


Article 7



MISCELLANEOUS


7.1 Construction. Unless the context of this Agreement otherwise requires, (a)
words of any gender are deemed to include the other gender; (b) words using the
singular or plural number also include the plural or singular number,
respectively; (c) the terms “hereof,” “herein,” “hereby,” “hereto” and
derivative or similar words refer to this Agreement as a whole and not to any
particular provision; (d) the terms “Article,” “Section,” “Schedule” and
“Exhibit” refer to the specified Article or Section of or Schedule or Exhibit to
this Agreement; (f) the term “including” and other forms of such term, with
respect to any matter or thing, mean “including but not limited to” such matter
or thing; (g) the term “control” shall include, without limitation, the
possession, directly or indirectly, of the power to direct the management and
policies of a person, whether through the ownership of voting securities, by
contract or otherwise; (h) all references to “dollars” or “$” refer to currency
of the United States of America; and (i) when calculating the period of time
within or following which any act is to be done, any notice is to be given or
any other action is to be taken, the date which is the reference date in such
period shall be excluded and if the last day of such period is not a business
day, then such period shall end on the next succeeding day that is a business
day. The parties acknowledge and agree that nothing herein nor the disclosure
obligations of the parties pursuant to this Agreement shall be deemed to
constitute





--------------------------------------------------------------------------------





a waiver of the attorney-client privilege with respect to any communication that
may constitute a privileged communication.


7.2 Fees and Expenses. Each of the Company, on the one hand, and the Investor,
on the other hand, shall pay all of their respective expenses incurred in
connection with the preparation, execution and delivery of the Transaction
Documents and the consummation of the transactions contemplated thereby;
provided, however, that the Company shall pay, and hold the Investor, its
Affiliates and each of their representatives harmless against all liability for
the payment of (i) the reasonable and properly documented fees and charges of
Latham & Watkins LLP and Hogan Marren Babbo & Rose, Ltd, each, counsel to the
Investor, that are incurred in connection with the consummation of the
transactions contemplated thereby, including the preparation, execution and
delivery of the Transaction Documents and (ii) any stamp or similar taxes which
may be determined to be payable in connection with the execution and delivery
and performance of any Transaction Document or any modification, amendment or
alteration of any Transaction Document, and all issue taxes in respect of the
issuance of the Preferred Shares. At Closing, the Company shall pay or reimburse
the Investor pursuant to this Section 7.2 for the reasonable and properly
documented fees and charges of Latham & Watkins LLP and Hogan Marren Babbo &
Rose, Ltd, not to exceed the amount of $330,000.00 which shall be fulfilled at
Closing by permitting the Investor to deduct such fees and charges from the
proceeds payable by the Investor to the Company and to wire such amounts
directly to Latham & Watkins LLP and Hogan Marren Babbo & Rose, Ltd at Closing.


7.3 Assignment; Parties in Interest. This Agreement shall bind and inure to the
benefit of the parties and each of their respective successors and permitted
assigns. The Company may not assign either this Agreement or any of its rights,
interests or obligations hereunder. The Investor may assign any of its rights,
interests or obligations hereunder, either prior to or following the Closing;
provided, however, that the transferee agrees to be bound by, and entitled to
the benefits of, this Agreement as an original party hereto. In the event that
the Investor shall assign only a portion of its rights pursuant to this
Agreement, or assign its rights pursuant to this Agreement in connection with
the transfer of less than all of the Investor’s shares of Series A Preferred
Stock, the Investor shall also retain its rights with respect to its remaining
shares of Series A Preferred Stock.


7.4 Entire Agreement; Severability. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings among the parties with
respect to such subject matter. It is the desire and intent of the parties that
the provisions of this Agreement be enforced to the fullest extent permissible
under the law and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, in the event that any provision of this
Agreement would be held in any jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.


7.5 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except the Investor Indemnitees and Company Indemnitees are intended
third party beneficiaries of Article 6 hereof.


7.6 Notices. All notices, claims, certificates, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if personally delivered or if sent by nationally-





--------------------------------------------------------------------------------





recognized overnight courier, or by registered or certified mail, return receipt
requested and postage prepaid, addressed as follows:


If to the Company:
Universal Technical Institute, Inc.
16220 North Scottsdale Road, Suite 100
Scottsdale, Arizona 85254
Attention: General Counsel
with a copy to:
Squire Patton Boggs (US) LLP
1 East Washington Street, Suite 2700
Phoenix, Arizona 85004
Attention: Frank M. Placenti
If to the Investor:
Coliseum Capital Management, LLC
One Station Place, 7th Floor South
Stamford, CT 06902
Attention: Christopher Shackelton;
with a copy to:
Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
Attention: Roger G. Schwartz
Zachary Judd
Roderick O. Branch
or to such other address as the party to whom notice is to be given may have
furnished to the other parties in writing in accordance herewith. Any such
notice or communication shall be deemed to have been received (a) in the case of
personal delivery, on the date of such delivery if a business day or, if not a
business day, the next succeeding business day, (b) in the case of
nationally-recognized overnight courier, on the next business day after the date
when sent and (c) in the case of registered or certified mail, return receipt
requested and postage prepaid, on the third business day after the date when
sent.





--------------------------------------------------------------------------------





7.7 Amendments; Waivers. The terms and provisions of this Agreement may only be
modified or amended pursuant to an instrument signed by the Company and the
Investor. Any waiver of any term or provision of this Agreement requested by any
party hereto must be granted in advance, in writing, by the Company (if the
Investor is requesting such waiver) or by the holders of at least a majority of
the Preferred Shares outstanding at the time of such waiver (if the Company is
requesting such waiver), as the case may be.


7.8 Counterparts. This Agreement may be executed in any number of original or
facsimile counterparts, and each such counterpart shall be deemed to be an
original instrument, but all such counterparts together shall constitute but one
agreement. Any such counterpart may be delivered by facsimile, “pdf” or other
form of electronic transmission and such delivery shall be deemed to be the
physical delivery of a manually executed counterpart.


7.9 Headings. The section and paragraph headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


7.10 Governing Law; Consent to Jurisdiction and Venue; Waiver of Jury Trial.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to any law or rule that would cause
the laws of any jurisdiction other than the State of New York to be applied. ANY
PROCEEDING AGAINST THE PARTIES RELATING IN ANY WAY TO THIS AGREEMENT SHALL BE
BROUGHT AND ENFORCED IN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK OR THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK, TO THE EXTENT SUBJECT MATTER JURISDICTION
EXISTS THEREFOR, AND THE PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF BOTH
SUCH COURTS IN RESPECT OF ANY SUCH PROCEEDING. EACH OF THE PARTIES IRREVOCABLY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT THEY MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH PROCEEDING IN THE COURTS OF
THE STATE OF NEW YORK LOCATED IN NEW YORK COUNTY OR THE SOUTHERN DISTRICT OF NEW
YORK AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN ANY INCONVENIENT FORUM. ANY JUDGMENT MAY BE ENTERED IN ANY COURT
HAVING JURISDICTION THEREOF. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT.








[Remainder of page intentionally left blank; signatures on next succeeding
page.]































--------------------------------------------------------------------------------































































































IN WITNESS WHEREOF, the parties have executed and delivered this Securities
Purchase Agreement on the date first above written.
UNIVERSAL TECHNICAL INSTITUTE, INC.
By:    
Name: Kimberly J. McWaters    
Title:    Chairman of the Board and Chief Executive Officer










Coliseum HOLDINGS I, LLC


By: Coliseum Capital Management, LLC, its Manager





--------------------------------------------------------------------------------





By:    
Name:    Christopher Shackelton
Title:    Managing Partner




























































Annex A - Definitions
Affiliates                        Section 2.28
Agreement                        Preamble
Applicable Agreement                Section 2.14
Applicable Law                    Section 2.14
Charter Documents                    Section 2.14
Closing                        Section 1.4
Closing Date                        Section 1.4
Code                            Section 2.22
Common Stock                    Section 2.2
Company                        Preamble
Company Disclosure Package                Section 2.1
Company Indemnitees                Section 6.2
Credit Facility                        Section 2.3
Debt Repayment Triggering Event            Section 2.15
DOE                            Section 2.42(c)
Environmental Laws                    Section 2.24
ERISA                            Section 2.22
ERISA Affiliate                    Section 2.22
Exchange Act                        Section 2.1





--------------------------------------------------------------------------------





Existing Indebtedness Agreements             Section 2.3
FCPA                            Section 2.37
GAAP                            Section 2.5
HSR Act                     Section 5.6
Intellectual Property                    Section 2.21
Investment Company Act                Section 2.32
Investor                        Preamble
Investor Indemnitees                    Section 6.1
Investor’s Allocation                    Section 1.2
Investor                        Preamble
Knowledge                        Section 2.4
Liens                            Section 2.2
Material Adverse Change                Section 2.8
Material Adverse Effect                Section 2.11
Money Laundering Laws                Section 2.38
OFAC                            Section 2.39
Offering                        Recitals
Per Share Purchase Price                Section 1.3
Permits                        Section 2.18
Permitted Liens                    Section 2.3
Placement Agent                    Section 3.10
Preferred Shares                    Recitals
Preferred Shares Purchase Price            Section 1.3
Preferred Stock                    Section 2.2
Proceedings                        Section 2.17
SEC                            Section 2.5
Securities Act                        Section 2.3
Series A Certificate                    Recitals
Series A Preferred Stock                Recitals
Solvent                        Section 2.27
Subsidiaries                        Section 2.10
Tax                            Section 2.20
Taxes                            Section 2.20
Threshold Amount                    Section 6.2(a)
Transaction Documents                Recitals
Transaction                        Section 2.2
Use of Proceeds                    Recitals


The following terms have the meanings specified or referred to in this Annex A:
“Accrediting Body” means any entity or organization that is recognized as an
accrediting agency by the DOE which engages in granting or withholding
Accreditation or similar approval for private post-secondary schools, in
accordance with standards relating to the performance, operation, financial
condition and/or educational quality of such schools, including, without
limitation, the Accrediting Commission of Career Schools and Colleges.
“Accreditation” means the status of public recognition granted by any
Accrediting Body to an educational institution or location or program thereof
that meets the Accrediting Body's standards and requirements.





--------------------------------------------------------------------------------





“Cohort Default Rate” shall have the meaning ascribed to such term in 34 C.F.R.
§ 668 Subpart N.
“Compliance Date” means July 1, 2014.
“Consumer Protection Agency” means any Governmental Authority that regulates,
administers or enforces Consumer Protection Laws, including, without limitation,
the federal Consumer Financial Protection Bureau, the Federal Trade Commission,
any state institutions department or agency, or any state attorney general.
“Consumer Protection Law” means any law, regulation, rule, order or binding
standard directly or indirectly related to the protection of consumers in
financing transactions, including, without limitation, the federal Truth in
Lending Act, the Equal Credit Opportunity Act, the Fair Credit Reporting Act,
the Fair Debt Collection Practices Act, the privacy and data security provisions
of the Gramm-Leach-Bliley Act, Section 5 of the Federal Trade Commission Act,
the Consumer Financial Protection Act and applicable federal agency regulations
implementing the foregoing, and any state law or regulation regarding retail
installment sales agreements, consumer loans, or unfair or deceptive acts or
practices.    
“DOE” means the U.S. Department of Education or any successor agency.
“Educational Agency” means any person, entity or organization, whether
governmental, government chartered, private, or quasi-private, that engages in
granting or withholding Educational Approvals for, administers financial
assistance to or for students of, or otherwise regulates private postsecondary
schools, including without limitation the DOE, any state education department or
agency, any guaranty agency, and any Accrediting Body.
“Educational Approval” means any license, authorization, approval,
certification, or Accreditation, issued or required to be issued by an
Educational Agency with respect to any aspect of a School’s operations in order
for such School or any location to operate or participate in Title IV, but
excluding approvals or licenses with respect to the activities of individual
recruiters or instructors at any School.
“Educational Law” means the HEA and any other statute, law, regulation, rule,
order, or binding standard issued or administered by, or related to, any
Educational Agency.
“Educational Loan” means any student loan made, insured or originated under
Title IV.
“Educational Notices/Consents” means any approval, authorization, confirmation
or consent by any Educational Agency or any notification to be made by the
Parties to an Educational Agency, with regard to the transactions contemplated
herein, which is necessary to be made or obtained under applicable Educational
Laws in order to maintain or continue any Educational Approval held by any
School as of the date of this Agreement.
“Financial Assistance Programs” means each Title IV Program pursuant to which
Title IV Program funding has been provided to or on behalf of any School’s
students; and any other government-sponsored or private student financial
assistance program other than the Title IV Programs pursuant to which student
financial assistance, grants or loans were provided to or on behalf of any
School’s students.
“Gainful Employment Certification Requirements” means the certification
requirements set forth at 34 C.F.R. § 668.414.





--------------------------------------------------------------------------------





“Gainful Employment Disclosure Requirements” means the disclosure requirements
set forth at 34 C.F.R. § 668.6, effective from July 1, 2011 to January 1, 2017,
and the disclosure requirements set forth at 34 C.F.R. § 668.412, effective as
of January 1, 2017.
    “Gainful Employment Reporting Requirements” means the reporting requirements
set forth at 34 C.F.R. § 668.411.
“Gainful Employment Rule” means the rule set forth at 34 C.F.R. Part 668,
Subpart Q.
“Governmental Authority” means any governmental, regulatory or administrative
body, agency, subdivision or authority, any court quasi-judicial or judicial
authority, or any public, private or industry regulatory authority, whether
national, Federal, state, local, foreign or otherwise, but excluding any
Educational Agency.
“HEA” means the Higher Education Act of 1965, as amended.
“Pre-Closing Educational Notices/Consents” shall mean all Educational
Notices/Consents required before the Closing Date.
“Private Educational Loan” shall mean any loan provided by a lender that is not
made, insured, or guaranteed under Title IV and is issued expressly for
postsecondary educational expenses.
“School” means a postsecondary institution of higher education consisting of a
main campus and, if applicable, any additional locations, campuses or branches
thereof operated by any Borrower or any of their respective Subsidiaries
identified by an Office of Postsecondary Education Identification (OPEID) number
issued by the DOE or approved by any Educational Agency.
“State Educational Agency” means any state educational licensing body that
provides a license or authorization necessary for any School to provide
postsecondary education in that state.
“Title IV” shall mean Title IV of the Higher Education Act of 1965, as amended
(20 U.S.C. §§ 1070 et seq.), and any amendments or successor statutes thereto.
“Title IV Programs” shall mean the federal student financial assistance programs
authorized by Title IV, including in particular those programs as listed in 34
C.F.R. § 668.1(c) or any successor regulation.














 













--------------------------------------------------------------------------------





















































    
    



